Case 1:19-cv-00744-WS-B Document 39 Filed 01/04/21 Page 1 of 1   PageID #: 97



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,            *
                                     *
      Plaintiff,                     *
                                     *
vs.                                  * CIVIL ACTION NO. 19-00744-WS-B
                                     *
$20,000, MORE OR LESS, IN U.S.       *
CURRENCY,                            *
                                     *
      Defendant.                     *

                                    ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report   and   Recommendation    of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)                and dated

December 10, 2020 (Doc. 38) is ADOPTED as the opinion of this

Court.    It is ORDERED that Claimant Juan Ignacio Garcia’s claim

asserting ownership of the subject currency and contesting the

forfeiture of the currency to the United States be DISMISSED

without prejudice for Claimant’s failure to prosecute and obey the

Court’s order.

       DONE this 4th day of January, 2021.



                                        s/William H. Steele
                                      ________________________________
                                        UNITED STATES DISTRICT JUDGE
